                                         IN THE UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF ARKANSAS
                                                   WESTERN DIVISION

MICHAEL BUQUOI                                                                 PLAINTIFF

VS.                                                       4:18-cv-00093 BRW

UNITED STATES LIFE INSURANCE COMPANY
IN THE CITY OF NEW YORK                                                        DEFENDANT

                                                              ORDER

             Pending are Plaintiff’s1 and Defendant’s2 Motions for Summary Judgement. Both,

Plaintiff3 and Defendant4 have filed responses to the motions. For the reasons set out below, the

Plaintiff’s Motion is GRANTED in part, rendering all other points moot.

I.           BACKGROUND

             Plaintiff was employed by AIG as a property claims adjuster and his job duties involved

field work, traveling, and desk work. Plaintiff stopped working on July 20, 2016 and sought

long-term disability benefits through AIG’s policy insured by Defendant. On December 12,

2016, Defendant started its review to determine Plaintiff’s eligibility for long-term benefits, and

on May 23, 2017, Defendant denied Plaintiff’s benefits.

             Plaintiff appealed Defendant’s denial of long-term benefits. On December 12, 2017,

Defendant acknowledged receipt of the appeal and added that if Plaintiff wanted his Social

Security Disability (“SSD”) to be considered during the appeal review, he needed to provide the

documents as soon as possible.

             On January 2, 2018, Defendant informed Plaintiff it was considering the appeal and

stated it needed a 45-day extension complete the review. Plaintiff signed the authorization letter

                                                       
1
  Doc. No. 10.
2
  Doc. No. 13.
3
  Doc. No. 18.
4
  Doc. No. 22. 
                                                                 1 
 
on January 8, 2018 and sent it to the Social Security Administration on January 11, 2018.

Plaintiff received Defendant’s denial on January 16, 2018.5

II.          STANDARD OF REVIEW

             A denial of an ERISA benefits under a plan is reviewed de novo, “unless the benefit plan

gives the administrator or fiduciary discretionary authority to determine eligibility for benefits or

to construe the terms of the plan.”6 When an ERISA plan grants discretion, courts review a plan

administrator’s decision under an abuse of discretion standard,7 and the decision will be reversed

“only if it is arbitrary and capricious.”8 Ordinarily, when the insurance company “both

determines whether an employee is eligible for benefit and pays benefits out of its own pocket,”

there is a conflict of interest, which should be considered when determining whether there was

an abuse of discretion.9 The limiting circumstances of this case provide that the court may apply

a less deferential standard of review if plaintiff presents evidence demonstrating palpable conflict

of interest or serious procedural irregularity that caused breach of plan administrator’s fiduciary

duty to plaintiff.10 The proper standard of review in this case is de novo.

III.         DISCUSSION

             Plaintiff argues: (1) he is entitled to disability benefits because he meets the policy

definition and he submitted the required proof of loss; (2) Defendant’s denial of benefits was

arbitrary and capricious; and (3) the claim should be remanded and Defendant directed to

consider his Social Security records as indicated it initially would.11


                                                       
5
   Defendant’s denial letter was dated January 9, 2018. Doc. No. 10.
6
   Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).
7
   Jessup v. Alcoa, 481 F.3d 1004, 1006 (8th Cir. 2007).
8
   Herbert v. SBC Pension Benefit Plan, 354 F.3d 796, 799 (8th Cir. 2004).
9
   Metropolitan Life Ins. Co. v. Glenn, 554, U.S. 105, 108 (2008).
10
    Shelton v. ContiGroup Cos., 285 F. 3d 640, 642 (8th Cir. 2002) (see also Harden v. American Express Financial
Corp., 384 F.3d 498, 500 (8th Cir. 2004).
11
    I’ve addressed only Plaintiff’s third issue because the other arguments, as well as Defendant’s Motion for
Summary Judgment, are moot based on my ruling.
                                                          2 
 
             Plaintiff claims that Defendant should have reviewed his SSD award and considered it in

evaluating his claim for long-term benefits. Defendant’s original denial letters provided, “All the

papers contained in your file were viewed as a whole,” and “[w]e reviewed all of the medical

information in your file.”12 During the appeal process, Defendant was aware that Plaintiff had

been granted SSD benefits and requested that Plaintiff provide the SSD records he wanted

Defendant to review.

             Plaintiff received Defendant’s request for the SSD records on December 19, 2017, and on

January 8, 2018, he signed the appropriate documents permitting Defendant to review the SSD

records. However, the next day Defendant denied Plaintiff’s appeal – just seven days after it

requested an extension to evaluate the appeal, and, more importantly, before it received the

requested SSD records.

             I believe this case is analogous to the issue in Harden v. American Express Financial

Corporation. 13 In Harden, the plaintiff had applied for, and received, Social Security benefits at

the administrator’s request. The administrator, however, never obtained or reviewed the available

Social Security documents in determining whether the plaintiff’s eligibility under its plan. The

court found that, because the administrator made statements that it had reviewed “‘[a]ll available

documentation,’” the plaintiff was justified in believing that the administrator had obtained the

Social Security medical documents.14 Because the administrator did not consider the Social

Security award, and had nevertheless denied the plaintiff’s claim, the “administrative record did

not contain the Social Security records that were the basis of the Social Security Administrator’s




                                                       
12
   Doc. No. 10.
13
   384 F.3d 498 (8th Cir. 2004).
14
   Id. at 499.
                                                          3 
 
grant of benefits to him.”15 All of this after Defendant led Plaintiff to believe the SSD would be

considered.

             Likewise, in this case, Plaintiff had to present proof to Defendant that he has applied for

Social Security disability benefits. Defendant required Plaintiff to execute a medical

authorization that would allow it to obtain his Social Security Disability records, which he did.

Defendant was aware of Plaintiff’s favorable SSD award and indicated it would consider it in

evaluating his claim. Likewise, the administrator failed to obtain records concerning the SSD

benefits, while leading Plaintiff to believe that it was considering “all available documentation”

creates procedural irregularities by the administrator.

                                                          CONCLUSION

             Accordingly, this case is remanded to Defendant with instructions to reopen the

administrative record, obtain and review the SSD records, and make a new determination of the

claim, under discretion permitted by the plan. Based on this finding, all other issues are moot.

This case is closed.

             IT IS SO ORDERED this 18th day of October 2018.


                                                                   /s/ Billy Roy Wilson______________ 
                                                                   UNITED STATES DISTRICT JUDGE




 




                                                       
15
     Id. 
                                                              4 
 
